FILED
                            NOT FOR PUBLICATION                             MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30201

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00112-TMB

  v.
                                                 MEMORANDUM *
MICHAEL RICHARD STEARNS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Michael Richard Stearns appeals from his guilty-plea conviction and 57-

month sentence for being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction under 28 U.S.C. § 1291,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we vacate and remand.

      Stearns contends that his guilty plea was involuntary and that the district

court did not comply with Federal Rule of Criminal Procedure 11 before accepting

his guilty plea. He seeks to withdraw his guilty plea based on the alleged

deficiencies. The government acquiesces in Stearns’s request for relief. We vacate

Stearns’s conviction and sentence, and remand to the district court with

instructions to allow Stearns to withdraw his guilty plea and for further

proceedings.

      VACATED AND REMANDED.




                                          2                                    11-30201